Ness, Justice
(dissenting).
I disagree.
The claimant last worked for appellant in 1960 when, totally disabled due to his breathing difficulties, he was forced to retire. He did not file a claim until January 5,1979, nearly *387twenty years after he retired. Using the statute applicable in 1960 and this Court’s decision in Drake v. Raybestos-Manhattan, Inc., et al., 241 S. C. 116, 127 S. E. (2d) 288 (1962), the Commission found the claimant knew he had a compensable injury in 1960. The circuit court retroactively applied S. C. Code Ann. § 42-15-40 (1976) as amended, and reversed.
First, I would hold § 42-15-40 (1975) is not retroactive.
Generally, a statute is presumed prospective only and not retroactive unless there is clear legislative intent to the contrary. Fidelity and Casualty Ins. Co. of New York v. Nationwide Ins. Co., et al., 278 S. C. 332, 295 S. E. (2d) 783 (1982). While we have never specifically passed on the retroactivity of § 42-15-40, we have consistently held the law is fixed when a cause of action accrues, and no change of the statutes of limitation may be wrought by any later legislation fixing a different period. United States Rubber Co. v. McManus, 211 S. C. 342, 45 S. E. (2d) 335 (1947); Glover v. Floyd, 76 S. C. 292, 57 S. E. 25 (1907).
The North Carolina Supreme Court dealt with this issue in McCrater v. Stone & Webster Engineering Corp., et al., 248 N. C. 707, 104 S. E. (2d) 858 (1958). Quoting from 82 A.L.R. 1244, the Court stated:
“As regards an injured employee, the time to be considered in determining whether a case is within the earlier or later provisions of the workmen’s compensation act in relation to the compensation recoverable is the time of the injury. The right of the employee to compensation arises from the contractual relation between him and his employer existing at that time, and the statute then in force forms a part of the contract of employment and determines the substantive rights and obligations of the parties. No subsequent amendment in relation to the compensation recoverable can operate retrospectively to affect in any way the rights and obligations prior thereto fixed. (Emphasis supplied.)
Moreover, § 42-15-40 was amended once between the date of respondent’s disability and the 1978 amendment date with no change in the language pertinent to this case. This indicates that the 1978 amendment was not merely an interpretation or clarification of existing law but was actually a change of that law, and a rewriting of this section.
*388I would hold the trial court erred in applying § 42-15-40 retroactively.
I would also hold the circuit court erred in finding that even if § 42-15-40 were not retroactive, the claim was nonetheless timely filed as the claimant could not reasonably have known he had a compensable condition until his 1978 diagnosis.
The trial judge concluded the statute of limitations question was a jurisdictional one, and thus he could find the facts in accordance with his own view of the preponderance of the evidence.
We have held that the imposition of a statute of limitations is not a jurisdictional question. Chapman v. Foremost Dairy, Inc., et al., 249 S. C. 438, 154 S. E. (2d) 845 (1967); Case v. Hermitage Cotton Mills, et al., 236 S. C. 285, 113 S. E. (2d) 794 (1960). Thus, the trial court was not entitled to disregard the Commission’s factual finding that the claimant knew his breathing difficulties were work-related when he retired in I960.1 Rather, the trial court was bound by the Commission’s findings unless clearly erroneous in view of the substantial evidence on the whole record. Marquard, et al., v. Pacific Columbia Mills, et al., 278 S. C. 323, 295 S. E. (2d) 870 (1982); Bridges, et al., v. Housing Authority, et al., 278 S. C. 342, 295 S. E. (2d) 872 (1982). I would hold the evidence amply supports the Commission’s findings, and reverse.
Littlejohn, J., concurs.

 At Tr. 78, f. 10-14 the claimant testified on direct examination by Commissioner Trask that the dust in the cotton mill was the cause of his lung problems. I believe where a claimant clearly knows his medical problem has been caused by his employment, he has sufficient knowledge to file a claim and thus the statute of limitations began to run.